DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Species Election:
This application contains claims directed to the following patentably distinct species: (1) isoprene, farnesene, limonene, and valenecene; (2) 1,3-amorphadiene; (3) carvone; (4) linalool, and (5) nootkatone, as recited in Claims 1 and/or 8.  The species are independent or distinct because each species is a distinct chemical compound(s) with distinct structures and functions. In addition, these species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
Applicant is advised that the reply to this requirement to be complete must include (I) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
During a telephone conversation with Attorney Shelly Cermak on 4/18/2022, the Examiner explained the requirement of the species election in the claims 1 and 8.  On the following day a provisional election was made without traverse to prosecute the species (1) of isoprene, farnesene, limonene, and valenecene.  Affirmation of this election must be made by applicant in replying to this Office action.   

Remarks
The amendments and remarks filed on 3/03/2022 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 1-5, 7-9, and 11-12 are pending; Claims 6 and 10 are cancelled; Claims 5 and 8 are amended; Claims 1-4 are withdrawn; and Claims 5, 7-9, and 11-12 are under examination.  

Withdrawal of Rejections
The rejection of Claims 5, 6 and 9 under 35 U.S.C. 103 as being unpatentable over Okabe in view of Okada et al. is withdrawn due to the amendment to or cancellation of the claims filed on 3/03/2022.
The rejection of Claims 5-9 under 35 U.S.C. 103 as being unpatentable over Okabe in view of Okada et al. and Mantzouridou et al. is withdrawn due to the amendment to or cancellation of the claims filed on 3/03/2022.
 The rejection of Claims 5, 6, 9 and 11-12 under 35 U.S.C. 103 as being unpatentable over Okabe in view of Okada et al., Bando, and Garcia-Salas et al. is withdrawn due to the amendment to or cancellation of the claims filed on 3/03/2022.

Claim Interpretation

Claim 5 recites the limitation of “an isoprenoid compound of the formula [C5H8]n wherein n is between 2 and 7, inclusive”. According to the dictionary at vocabulary.com, an inclusive range is one where the limits are included along with what lies in between. As such, for the purpose of examination, the limitation “n is between 2 and 7, inclusive” is interpreted as “n stands for the numbers of 2, 3, 4, 5, 6, and 7”.

Claim Rejections - 35 USC § 112, 11(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 Claims 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends 
Claim 5 recites the limitation “the chemical substance is … isoprene … an isoprenoid compound of the formula [C5H8]n …”, whereas the dependent Claim 7 recites the limitation “the chemical substance is a hydrophobic substance”. It is noted that all the chemical substances recited in the base claim 5 are hydrocarbon compounds, which are hydrophobic, as evidenced by the instant specification (paragraph 0063). Thus, the dependent Claim 7 fails to further limit the Claim 5.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (JP 06-253824, 1994, cited in IDS, a machine-translated English version is of record) in view of Okada et al. (US 2002/0123125, 2002, cited in IDS) and Fall et al. (US Patent 5849970, 1998, cited in IDS).
Regarding Claims 5 and 7-8, Okabe teaches a culturing method for producing a chemical substance, comprising: providing an air bubble column culture tank “1” which comprises a draft tube “2” located inside the culture tank, a fine bubble generator “3” (i.e. a gas discharger) located at the bottom of the culture tank, and one or more mesh (e.g. “4” and “5”) mounted inside the draft tube; wherein the culture tank comprises a culture liquid comprising microorganisms having ability to produce the chemical substance; discharging/blowing a gas (air or O2-enriched air) from the fine bubble generator, i.e. a gas discharge part made of sintered metal (stainless metal) filter, into the culture liquid in the draft tube/tank, thus raising the culture liquid in the draft tube, the raised culture liquid flows out from the upper portion of the draft tube/tank and falls into the lower portion of the tank by passing along the outside of the draft tube (Note: these teachings read on the step “stirring the culture liquid by passing the culture liquid including the discharged gas through an inside of a draft tube” recited in claim 5); culturing the microorganisms in the culture tank to produce the chemical substance (Figs. 1 and 3, Claim 1, paragraphs 0006, 0008, 0013, 0017/lines 2-6, 0021-22, page 12/lines 1-8, and Examples 1-2).  Regarding the limitation “the draft tube is an open-end tube” in Claim 5, Okabe teaches continuously passing and circulating the culture liquid (along with the discharged gas) through the draft tube, which indicates that both ends of the draft tube are open, not blocked. Thus, the draft tube taught by Okabe is an open-end tube, meeting the requirement of the claim 5.
Okabe does not teach the chemical substance is a hydrophobic substance, isoprene, recited in claims 5 and/or 7-8.
Fall et al. teach that isoprene is an important chemical feedstock used in the synthetic rubber industry, and polymerized isoprene is also used in other applications such as footwear, mechanical, medical, sporting goods, latex, and various industrial applications (column 1/lines 50-59). Fall et al. further teach a method for producing isoprene chemical substance by using bacteria, and indicate that the method of their invention is particularly advantageous because isoprene produced by bacteria is essentially pure, in contrast to the isoprene produced by fractionating petroleum which is contaminated with products from incomplete cracking (column 2/lines 16-27, and abstract, Examples). The method of Fall et al. comprises steps: aerobically culturing isoprene-producing aerobic bacteria (e.g. Bacillus bacteria) in a fermentor, and recovering isoprene produced by the culture, wherein the aerobically culturing is conducted with continuous aeration with oxygen (e.g. 2L/min) and stirring of the culture (column 3/paragraph 1, Claims 1-2, 7, 10-16, Examples). It is noted that isoprene is a hydrocarbon compound, and being hydrophobic is an inherent feature of isoprene, as evidenced by the instant specification (paragraph 0063) and Fall et al. (col. 1, lines 11-12), thus meeting the requirement of claim 7.  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to practice the method of Okabe al. on isoprene-producing aerobic microbes of Fall et al. for producing chemical substance isoprene,  by replacing the aeration-stirring fermentor of Fall et al. with the air bubble column culture tank of Okabe al.; and culturing/fermenting the aerobic microbes of Fall et al. in the air bubble column culture tank of Okabe al. to produce isoprene.  A person of ordinary skill in the art would have been motivated to do so, because Okabe teaches the bubble column culture tank used in their method produces a high coefficient of oxygen transfer (Kla) (paragraph 0001), thus facilitating growth of aerobic microbes and subsequent production of fermentation product. Given aerobic microbes of Fall et al. require high oxygen transfer, culturing these aerobic microbes in the bubble column culture tank of Okabe would facilitate their growth and subsequent production of isoprene. Furthermore, Okabe teaches that aeration-stirring type culture tank requires a large amount of power for stirring, and its internal structure is complicated and insufficiently cleaned and is easily contaminated with various bacteria; and on the other hand, using the bubble column culture tank has advantages of reducing risk of bacterial contamination and reducing energy cost by avoiding mechanical agitation/stirring, thus improving productivity of fermentation product (paragraphs 0002/lines 4-10, 0003/lines 1-4, 0004/lines 4-10). In view of the teachings of Okabe, one of ordinary skill in the art would have recognized that replacing the aeration-stirring culture tank of Fall et al. with the bubble column culture tank of Okabe would lead to reducing energy cost, avoiding culture contamination and improving isoprene productivity, thus being motivated to practice the method of Okabe on the isoprene-producing microbes of Fall et al.  Moreover, Fall et al. teach that isoprene is an important chemical feedstock used in various industrial applications, including synthesizing rubber, and microbial production of isoprene has the particular advantage that the isoprene product is essentially pure in contrast to isoprene produced from petroleum. As such, the production of essentially pure isoprene in the process suggested by Okabe and Fall et al., would generate a valuable feedstock in various industrial applications. One of ordinary skill in the art has a reasonable expectation of success at applying the method/culture column of Okabe for producing isoprene from the isoprene-producing aerobic microbes of Fall et al., because Fall et al. have demonstrated that these microbes generate isoprene in culture tanks provided with oxygen aeration.  The bubble column culture tank of Okabe is specifically used for culturing aerobic microbes that require efficient oxygen transfer, thus being well suited for the aerobic microbes of Fall et al. and further facilitating/improving isoprene production from the aerobically culturing.
Regarding the limitation “a gas discharging part made of a sintered metal film” recited in Claim 5, Okabe teaches a gas discharging part made of a sintered metal filter, and Okabe does not teach the sintered metal filter of the gas discharging part is in the form of a film. However, it would have been obvious to apply the gas discharging part made of a sintered metal film for discharging the gas into the culture liquid in the method suggested by Okabe and Fall et al. for producing isoprene, because it is considered that a thickness of the sintered metal filter in the gas discharger of Okabe is a design choice and the thickness can be adjusted through optimization based on factors such as pore size and mechanic strength of the sintered metal filter as well as a flow rate of the gas passing through the sintered metal filter. Furthermore, it had been well known in the art to use a sintered metal film (i.e. a sintered metal filter in the form of a film) in a gas discharge part for discharging gas into a microbial culture liquid for culturing aerobic microorganisms. In support, Okada et al. teach a culturing method for improving productivity of an aerobic culture by supplying gas into an aerobic microbial culture liquid, comprising supplying gas (oxygen/air) into a culture liquid in a culture tank through a sintered metal membrane attached to the end of a gas-supplying pipe (reading on “a gas discharge part made of a sintered metal film” in claim 5), wherein the sintered metal membrane has a thickness as low as 1.0 mm and is preferably made of stainless metal (paragraphs 0002, 0012, 0022, and 0024).  Thus, in view of the teachings of Okada et al., the limitation of “a sintered metal film” in Claim 5 would have been obvious to one of ordinary skill in the art.
Regarding the limitation “discharging gas linear velocity at the gas discharge part … more than 0.01 m/s and less than 0.04 m/s” recited in Claim 5, Okabe further determines the relationship between an air linear velocity (Vs) (i.e. a discharge gas linear velocity) and oxygen transfer coefficient (Kla); and Okabe further teaches a discharge gas linear velocity that includes a level at 1 cm/sec (i.e. 0.01 m/s) and a level exceeding 1 cm/sec (i.e. more than 0.01 m/s and less than 0.04 m/s), which generates a high oxygen transfer coefficient (Kla) of more than 2000 l/hr. (see graphs in Fig. 2, and paragraphs 0014-15). In view of the fact that the air is blown/discharged into the draft tube “2” from the gas discharge part “3” that is located at the bottom of the draft tube (see Fig. 1), the discharged air linear velocity taught by Okabe encompasses the linear velocity at the gas discharge part. Given that the range taught by Okabe is overlapped with the claimed range of gas linear velocity (“more than 0.01 m/s and less than 0.04 m/s”), the teachings of Okabe renders the claimed range to be obvious. See MPEP 2144.05 states “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. Moreover, Examiner notes that Okada et al. also teach that a discharge gas linear velocity at the gas discharge part made of sintered metal membrane is more preferably at a level of “about 0.04 m/s” for effectively discharging gas (paragraph 0025, last line). The term “about”  indicates that a precise amount is not required for operability. As such, the “about 0.04 m/s” taught by Okada includes a level less than 0.04 m/s and is overlapped with the claimed range, thus further rendering the claimed range “more than 0.01 m/s and less than 0.04 m/s” to be obvious.  Therefore, Claims 5 and 7-8 would have been obvious over the combined teachings of Okabe, Fall et al., and Okada et al., for all the reason indicated above. 
Regarding Claim 9, Okabe does not teach the pore size of the sintered metal. However, it would have been obvious to use a sintered metal film having an average pore dimeter of 20 um or less in the gas discharger in the method suggested by Okabe, Fall et al. and Okada et al. for effectively discharging the gas into the culture liquid for producing the chemical substance, because it is considered that the pore size of the sintered metal film can be readily adjusted through optimization for obtaining a desired flow rate or size of gas bubbles from the fine bubble generator/gas discharger. Furthermore, it had been well known in the art that a sintered metal film having pore dimeter of 20 um or less is effective at discharging gas/air into a microbial culture liquid for enhancing aerobic microbial growth, as supported by Okada et al., who teach the pore size of the sintered metal film used in their method is preferably in the range of 1-20 um, more preferably about 5 um (paragraph 0025), which reads on the claimed range “20 um or less”. Thus, in view of the teachings of Okada et al., the claim 9 would have been obvious to one of ordinary skill in the art.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 5, 7-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (JP 06-253824, 1994, cited in IDS, a machine-translated English version is of record) in view of Okada et al. (US 2002/0123125, 2002, cited in IDS) and Fall et al. (US Patent 5849970, 1998), as applied to Claims 5 and 7-9, further in view of Bando (J. Chem. Eng. Japan, 2001, 27:430-441, partial English translation/pages 1-8 is provided in IDS) and Garcia-Salas et al. (Biotechnology and Bioengineering 1995, 46: 408-414, of record).  
The teachings of Okabe, Fall et al., and Okada et al. are described above.
Regarding Claim 11, Okabe is silent about the dimeter of the draft tube (D2) and the dimeter of the culture tank (D1), and does not teach that an inner diameter ratio of the draft tube to the culture tank is more than 0.7 (i.e. D2/D1 > 0.7). 
However, it would have been obvious to modify the method suggested by the cited prior art by adjusting the inner diameter ratio (D2/D1) of the draft tube vs. the culture tank to a level of more than 0.7 for enhancing liquid circulation and mixing in the bubble column, because it had been known in the art that the diameter ratio of the draft column to the culture tank is an important factor for controlling liquid circulation and mixing efficiency, and that a gas-sparging reactor having the inner diameter ratio at a level of more than 0.7 provides effective circulation and mixing of liquids.  In support, Garcia-Salas et al. teach a reactor comprising a draft tube and an air-supply injector (i.e. a gas discharger), and indicates that an inner diameter ratio of the draft tube to the reactor (i.e. culture tank) is an amenable parameter for controlling liquid circulation and mixing efficiency, and further teach the reactor has an inner diameter ratio of 0.75 or 0.86 (reading on the claimed “>0.7”) for achieving effective mixing and circulation in the reactor (Fig. 1, first half of abstract, page 409/the paragraph spanning both columns, page 413/right conclusion: Conclusion). Further in support, Bando teaches a bubble column comprising a draft tube and a gas sparger (i.e. a gas discharger), and teaches controlling an inner diameter ratio of the draft tube to the column (i.e. the culture tank) at the range of 0.53 to 0.75 for optimizing the draft tube and increasing liquid circulation flow rate (abstract, page 8/lines 3-6). It is noted that the range 0.53 to 0.75 of Bando is overlapped with the claimed range of more than 0.7, thus rendering the claimed range obvious. Furthermore, Examiner notes that there are a limited range of D2/D1 ratios in the prior art and there are also a limited range of D2/D1 ratios which can be adapted to the bubble column of Okabe, in view of the fact that the draft tube is inside of the culture tank, which renders the D2/D1 ratio in a range of less than 1.0 (i.e. 0< D2/D1<1.0).  It would have been obvious to one of ordinary skill in the art to try D2/D1 ratios in the prior art (i.e. those taught by Garcia-Salas et al. and Bando) in the method suggested by Okabe and Okada et al. for identifying D2/D1 ratios that generate high liquid circulation and mixing efficiency. See MPEP 2143 I.E. Moreover, Examiner notes that no criticality has been demonstrated in the specification with regard to the claimed inner diameter ratio D2/D1 of more than 0.7. As such, Claim 11 would have been obvious over the teachings of the prior art.
Regarding Claim 12, Okabe is silent about a height of the uppermost part of the draft tube from the bottom of the culture tank (i.e. H2max), a height of the lowermost part of the draft tube from the bottom of the culture tank (i.e. H2min), and a height of the liquid culture from the bottom of the culture tank (i.e. HL), Okabe does not teach (HL-H2max)/D1 ≥ 1, or H2min/D2 ≤ 2. 
It would have been obvious to adjust the heights (H2max, H2min) and diameters (D1, D2) of the draft tube and culture tank as well as the height HL of the liquid culture at levels that satisfy the relation of (HL-H2max)/D1 ≥ 1 or H2min/D2 ≤ 2 in the method suggested by Okabe, Fall et al., and Okada et al. for enhancing liquid circulation/mixing in the bubble column, because it had been known in the art that a ratio of H2min/D2 or a ratio of (HL-H2max)/D1 in a bubble column is an important factor for controlling liquid circulation and mixing efficiency, and that the bubble column provides effective liquid circulation and mixing when the ratio of H2min/D2 and the ratio (HL-H2max)/D1 fall into the ranges “≤ 2” and “≥ 1”, respectively.   
In support, Bando further teaches that a ratio LB/DD (reading on “H2min/D2”) of a distance between the tank bottom and the lower end of the draft tube (LB, reading on “H2min”) vs. the draft tube diameter (DD, reading on “D2”) affects liquid mixing time and a liquid circulation flow rate in the bubble column; and shows that adjusting the ratio LB/DD leads to the increase of the liquid circulation flow rate as well as the shortening of the liquid mixing time (tm) (page 4/paragraph 2, Fig. 2), wherein when the ratio LB/DD is 0.5 (reading the claimed range “≤ 2”), the liquid mixing time (tm) reaches the lowest point (i.e. the most effective mixing efficiency) (page 4/lines 2-4 from the bottom, Fig. 2), and the LB/DD at the level of 0.5 (reading on “≤ 2”) is further used as a geometric setting in the column (Fig. 3). Thus, the teachings of Bando renders the requirement “H2min/D2 ≤ 2” in Claim 12 to be obvious.
Further in support, Bando further investigates the effect of the distance LT (reading on “HL-H2max”) between the upper end of the draft tube (i.e. H2max) and the liquid surface (i.e. HL) over liquid mixing time, and shows that adjusting a ratio LT/D (reading on “(HL-H2max)/D1”) of the distance LT (i.e. HL-H2max) to the column diameter (reading on “D1”) leads to the increase of the liquid circulation flow rate as well as the shortening of the liquid mixing time (tm) (the paragraph spanning pages 4 and 5, Fig. 3). The results in Fig. 3 demonstrate that when LT/D, i.e. (HL-H2max)/D1, is in the range of more than 1.0 the liquid mixing time reaches the lowest levels (in another word, the mixing efficiency reaches the highest levels when (HL-H2max)/D1 is more than 1).  Thus, the teachings of Bando renders the requirement “(HL-H2max)/D1 ≥ 1” in Claim 12 to be obvious.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments about the 103 rejections of Claims 5, 7-9, and 11-12 in the response filed on 3/03/2022 (pages 5-6) have been fully considered but they are moot, because the 103 rejections have been withdrawn, and the ground of the rejections in this office action is different from that in the previous office action. The conclusion of the obviousness of the newly amended claims has been established for all the reasons indicated above (please see details in pages 6-15).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653


/ALLISON M FOX/Primary Examiner, Art Unit 1633